DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
The rejection of claim(s) 1, 3, 6, 7, 9, and 14, under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Wang (Wang et al.  PNAS 102(52):19081-19086, 2005), is withdrawn.  The amendments to the claims specify the first cell type as a somatic cell that is multipotent, unipotent, or terminally differentiated, thus excluding ESC as disclosed by Wang.
The rejection of claim(s) 14, under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lemischka (US 2015/0004145 effective filing date:1/30/2012; of record in IDS 9/7/2018), is withdrawn.  Claim 14 is canceled, rendering its rejection moot.
The rejection of claim(s) 14, under pre-AIA  35 U.S.C. 102(b) as being anticipated by Estrov (US 2011/0206644 pub date:8/25/2011; of record in IDS 9/7/2018), is withdrawn.  Claim 14 is canceled, rendering its rejection moot.
The rejection of claims 2, 4, 8, and 10-13, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (Wang et al.  PNAS 102(52):19081-19086, 2005) as applied to claim 1, 3, 6, 7, 9, and 14 above, and further in view of West (US2012/0129262 A1 effectively filed 10/22/2010) and Estrov (US 2011/0206644 pub date:8/25/2011), is withdrawn.  Wang does not teach multipotent, unipotent, or 
The rejection of claim 5, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (Wang et al.  PNAS 102(52):19081-19086, 2005) as applied to claim 1, 3, 6, 7, 9, and 14 above, and further in view of Stice (US 2003/0217378 pub date:11/20/2003; of record in IDS 9/7/2018), is withdrawn.  Wang does not teach multipotent, unipotent, or differentiated cells as the amended claims now recite and Stice does not remedy this deficiency.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)


The following rejection of record has been modified to take into consideration the amendments to the claims:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-13, as amended or originally presented, are still rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the following:
A)	An in vitro method of transforming a first cell type into a hematopoietic stem cell (HSC) comprising: (a) providing a cell of a first type, wherein the cell of a first type is a somatic cell that is multipotent, unipotent, or terminally differentiated; (b) introducing into the cell of a first type reprogramming agents, Brachyury (T), Caudal Type Homeobox 4 (CDX4), Homeobox B4 (HOXB4), GATA Binding Factor 1 (GATA1), GATA Binding Factor 2 (GATA2), Kruppel-like Factor 1 (KLF1), Left-right determination factor 1 (LEFTY1), Eomesodermin (EOMES), Delta-like protein 1 precursor (DLL1), GATA Binding factor 4 (GATA4), GATA binding factor 6 (GATA6), Heart and Neural Crest Derivatives Expressed -1 (HAND1), Insulin gene enhancer protein (ISL1) and NK2 Homeobox 5 (NKX2.5) or polynucleotides encoding said reprogramming agents; (c) culturing the cell of the first type of (b) in a HSC culture medium on laminin coated plates for a sufficient amount of time to transform the first cell type into an HSC (claim 1); and
B)	An in vitro method of transforming a first cell type into a HSC comprising: (i) providing a cell of a first type, wherein the cell of a first type is a somatic cell that is multipotent, unipotent, or terminally differentiated; ii) contacting chromatin and/or DNA of a cell of a first type with a histone acetylator, an inhibitor of histone deacetylation, a DNA demethylator, and/or an inhibitor of DNA methylation; iii) introducing into the cell of a first type of (ii) reprogramming agents, T, CDX4, HOXB4, GATA1, GATA2, KLF1, 
does not reasonably provide enablement for the following:
2)	A method of transforming a cell of a first cells type into a HSC that transiently increases in said cell of a first type intracellular levels of any reprogramming agent or agents, whereby said transient increase induced indirect or direct endogenous expression of at least one reprogramming factor; and
3)  A method of transforming a cell of a first cells type into an HSC that transiently increases in said cell of a first type intracellular levels of reprogramming agent or agents by any means, whereby said transient increase induced indirect or direct endogenous expression of at least one reprogramming factor. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of 
1)	Claims 1, 10, and thus dependents, recites, “transiently increasing in said cell of a first type intracellular levels of at least one reprogramming agent, whereby said transient increase induces direct or indirect endogenous expression of at least one gene regulator".  The breadth of these claims encompasses increasing intracellular levels of any one or more reprogramming factors or any gene regulator for that a cell in a cell to arrive a HSC.
	The specification more narrowly teaches the following in example 34 (See Pre-Grant Publication): 
[0460] Human adipocyte-derived stem cells (ADSC, Invitrogen) and HFF (ATCC, Cat. # CRL-2097) were transfected every other day for a total of three times with combinations of pCMV6-AC-CDX4, pCMV-AC-Gata1, pCMV-AC-Gata2, pCMV-XL5-HoxB4, pCMV-XL5-T, and pCMV-AC-KLF1 (all from Origene) and grown in hematopoietic stem cell medium (complete StemPro-43 medium, Invitrogen) on Lamini-411 (Biolamina) coated plates at 37.degree. C., 10% CO.sub.2, 5% O.sub.2 and supplemented with Stem Cell Factor (100 ng/ml, R&D Systems), IL-3 (50 ng/ml, R&D Systems), GM-CSF (25 ng/ml, R&D Systems), and human TPO (50 ng/ml, R&D Systems). After 2 weeks, the cells were transferred to a low-bind petri-dish (Corning) and grown in complete StemPro-43 medium supplemented with 3 U/ml erythropoietin, 50 ng/ml SCF, 20 ng/ml GM-SCF, 20 ng/ml IL-3, 20 ng/ml IL-6. Formed colonies were analyzed for the expression of CD34.sup.+ and Sca-1 indicating the presence of hematopoietic stem-like cells (HSLC).

	As such, the specification more narrowly teaches one specific combination of reprogramming factors, more particularly, T, CDX4, HOXB4, GATA1, GATA2, and KLF1 that successfully resulted in HSC.  The specification fails to describe any one reprogramming factor or any other combinations of reprogramming factors that transform a cell of the first cell type to an HSC.  As such, the specification fails to enable any other one reprogramming agent or any other combinations of reprogramming factors, other than T, CDX4, HOXB4, GATA1, GATA2, and KLF1 to reprogram a cell into a HSC.

	Thus, the breadth of the claims encompassing increasing intracellular levels of any one or more reprogramming agents in a cell of a first cell type to transform said cell of a first type into an HSC lacks enablement because the specification solely provides specific guidance to one combination of reprogramming agents, in particular T, CDX4, HOXB4, GATA1, GATA2, and KLF1, that successfully transform the cell to HSC and fails to provide specific guidance to any of the other possible reprogramming agents or combinations thereof embrace by the claims.  Further, the art fails to supplement the shortcomings of the specification because the art teaches that not all reprogramming factors or a combination thereof will predictably produce HSC.  
	2)  Claims 1 and 10 recite, "transiently increasing in said cell of a first type intracellular levels of at least one gene regulator".  The breadth of these recitations encompasses increasing intracellular levels of the any at least one gene regulator by any means.  The breadth thus includes contacting a cell with a molecule that results in increased expression of an endogenous reprogramming factor.  The breadth of the claims also encompasses some type of non-molecular stimulation of the cell that results in increased expression of an endogenous reprogramming factor as well. The breadth 
	However, as discussed above, the specification solely provides specific guidance to one means of increasing intracellular levels of a reprogramming agent and that is by introducing an exogenous combinations of reprogramming polypeptides or polynucleotides encoding said exogenous combinations of reprogramming polypeptides.  The specification fails to provide specific guidance to any chemicals, drugs, or other molecules that can be contacted with the cell and predictably transform a first cell type into a second desired cell type.  The specification also fails to provide specific guidance to any non-chemical or molecular stimuli that cause an increase in intracellular endogenous reprogramming factors.  Thus, the specification fails to enable these embodiments or any other means of increasing intracellular levels of reprogramming factors, other than by introducing the reprogramming peptides or polynucleotides encoding the reprogramming peptides discussed above.
As such, the great breadth of the claims lack enablement because the claims are not commensurate in scope with the specific guidance provided by the specification.
	According to MPEP § 21604:
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a).



Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
Applicant submits that claims 1 and 10 are amended to recite, “[a]n in vitro method”.  Claim 14 is canceled.  As a consequence, the claims are believed to be commensurate with the scope considered by the Patent Office to be enabled and requests withdrawal of the enablement rejection.
In response, Applicant’s arguments are respectfully not persuasive because the amendments to the claims do not address all the issues of enablement discussed in the rejection of record and reiterated above.  Also, the amended claims are not commensurate in scope as delineated in the rejection of record, but are broader than the scope.  In particular, the scope of enablement rejection of record more narrowly cites step (ii) in claim 1 and step (iii) in claim 10 as “introducing into the cell of a first type reprogramming agents, Brachyury (T), Caudal Type Homeobox 4 (CDX4), Homeobox B4 (HOXB4), GATA Binding Factor 1 (GATA1), GATA Binding Factor 2 (GATA2), Kruppel-like Factor 1 (KLF1), Left-right determination factor 1 (LEFTY1), Eomesodermin (EOMES), Delta-like protein 1 precursor (DLL1), GATA Binding factor 4 (GATA4), GATA binding factor 6 (GATA6), Heart and Neural Crest Derivatives Expressed -1 (HAND1), Insulin gene enhancer protein (ISL1) and NK2 Homeobox 5 

The following new rejections are necessitated by the amendments to the claims:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

1, 3, and 6 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lemischka (US 2015/0004145 effective filing date:1/30/2012; of record in IDS 9/7/2018).
Regarding claim 1, this claim has been amended to additionally recite GATA2 as a species of gene regulator.  Now, the art of Lemischka is applicable to claim 1.  Lemischka discloses a method of making HSC from differentiated cell by introducing a combination of transcription factors, wherein the combination comprises GATA2, GFI1B, and c-Fos (p. 2, [0012]).  Lemischka discloses that these transcription factors are introduced and expressed in the differentiated cell, more particularly fibroblasts, by transfecting the differentiated cell with an excisable or inducible (Tet-off) lentiviral vector(s) encoding the combination of transcription factors (p. 19, Example 3, [0147] - [0152]).  These disclosures encompass providing (i) transiently increasing in said cell of first type intracellular levels of at least one gene regulator necessary for the existence of HSC and (ii) stably expressing said at least one gene regulator.  Lemischka discloses that the transient increase leads to the expression of CD31, CD34, CD38 lo/-, CD41, CD43, CD45, CD49f, Thy1/CD90, CD105, CD117/c-kit, CD133, CD150, Sca-1, Tie2, VE-Cadherin, KDR/FLK1, Flk-2/Flt3, and CXCR4 (p. 2, [0012]).  Many of these markers are also known to affect or regulate other genes.  These disclosures encompass stably expressing a plurality of secondary gene regulators, wherein said plurality of secondary gene regulators is the result of the stable expression of the at least one gene regulator, and herein (i) stable expression of said plurality of secondary genes is characteristic of phenotypical and functional properties of the HSC, (ii) stable expression of at least one of said secondary genes I not characteristic of phenotypical and functional properties of 
Regarding claim 3, Lemischka discloses that HSCs express CD34, Flt2/Flt3, Sca-1, and CXCR4 as described above.  Thus, Lemischka expressly discloses the limitations of claim 3.
Regarding claim 6, Lemischka disclose differentiated cells for example are cells derived from the endoderm, mesoderm, and/or ectoderm ([0011]). Lemischka discloses 
Thus, the prior art of Lemischka anticipates the claims because it expressly discloses teach and every limitation of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

(1) Claims 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemischka (US 2015/0004145 effective filing date:1/30/2012; of record in IDS 9/7/2018) as applied to claims 1, 3, and 6 above, and further in view of GATA2 sheet (NM_001145661 NCBI GeneBank Nucleotide Published sequence.  See printout dated 3/17/22 pp. 1-5).
Regarding claims 2 and 8, Lemischka teaches the claim as discussed above.  Lemischka does not teach wherein said at least one gene regulatory is a polynucleotide or polypeptide comprising the sequence set forth in SEQ IS NOS:372 and 373, which are the sequences for the GATA2 gene and protein.  However, GATA2 sheet discloses the NM-001145661 which has identity with GATA2 nucleic acids of SEQ ID NO:372.  As can be seen by GATA2 sheet the sequences has been available since 1991, as have minor variants of it found over time.  Thus, the GATA2 gene sequence and thus its 
As such, it would have been obvious to an artisan of ordinary skill at the time the invention was made to use the GATA2 sequences, taught by the GATA2 sheet, as the sequence encoding the GATA2 gene regulator in the reprogramming method of Lemischka to predictably arrive at the limitations of amended claims 2 and 8.  An artisan would have a reasonable expectation of success because the GATA2 sequences were well established in the prior art, as demonstrated by GATA2 sheet, as well as the recombinant molecular biology tools necessary to predictably incorporate the GATA2 sequence of GATA2 sheet in the method of Lemischka.  Thus claims 2 and 8 are obvious variants of Lemischka in view of GATA2 sheet.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in 
In the present situation, rationales A, B, E, and F are applicable. The claimed method was known in the art at the time of filing as indicated by Lemischka in view of GATA2 sheet. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

(2) Claims 4, 10, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemischka (US 2015/0004145 effective filing date:1/30/2012; of record in IDS 9/7/2018) as applied to claims 1, 3, and 6 above, and further in view of Estrov (US 2011/0206644 pub date:8/25/2011).
Regarding claims 4 and 10, Lemischka teaches the method of making HSC from a first cell type as above.  Lemischka does not teach contacting the chromatin and/or DNA of the first cell type with an agent capable of recombining chromatin and/or DNA of said cell as claimed.  However, Estrov teaches treating a cell to be reprogrammed to an HSC with a 5-azacytidine in addition to other reprogramming factors (p. 9, [0077]).  Estrov teaches that said contacting for a sufficient amount of time induces CD34 and CD45 expression in the cells and transforms the cells into HSC (p. 9, [0077]-[0079]).  

Regarding claim 12, Lemischka and Estrov teach that their method produces HSC having stem cells maker CD34 and Lemischka’s method result in FLT2, Sca-1, and CXCR4 maker expression.  Thus, Lemischka in view of Estrov render these limitations obvious for reasons discussed above.
Regarding claim 13, Lemischka discloses that the HSC form a cobble stone structure (0151]).  The breadth of the term “a three-deimensional structure” as is pertains to a plurality of HSC organized as such encompasses any structure that has a length, width, and height.  A cobble stone structure as taught by Lemischka has a length, width, and height.  As such, the cobble stone structure taught by Lemischka 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, E, F, and G, are applicable. The claimed method was known in the art at the time of filing as indicated by Lemischka in view of Estrov. Thus, the teachings of the cited prior art in the obviousness rejection above 
(3) Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemischka (US 2015/0004145 effective filing date:1/30/2012; of record in IDS 9/7/2018) as applied to claims 1, 3-4, 6, 10, 12, and 13 above, and further in view of Estrov (US 2011/0206644 pub date:8/25/2011) and GATA2 sheet (NM_001145661 NCBI GeneBank Nucleotide Published sequence.  See printout dated 3/17/22 pp. 1-5).
Lemischka in view of Estrov teaches claim 11 as discussed above.  Lemischka in view of Estrov does not teach wherein said at least one gene regulatory is a polynucleotide or polypeptide comprising the sequence set forth in SEQ IS NOS:372 and 373, which are the sequences for the GATA2 gene and protein.  
However, GATA2 sheet teaches the NM-001145661 which has identity with GATA2 nucleic acids of SEQ ID NO:372.  As can be seen by GATA2 sheet the sequences has been available since 1991, as have minor variants of it found over time.  Thus, the GATA2 gene sequence and thus its protein sequence has been long established in the prior art and available for use as GATA2 gene regulators of SEQ ID NO:372 or 373 as claimed.  
As such, it would have been obvious to an artisan of ordinary skill at the time the invention was made to use the GATA2 sequences, taught by the GATA2 sheet, as the sequence encoding the GATA2 gene regulator in the reprogramming method of Lemischka in view of Estrov to predictably arrive at the limitations of amended claim 11.  An artisan would have a reasonable expectation of success because the GATA2 sequences were well established in the prior art, as demonstrated by GATA2 sheet, as 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, E, and F are applicable. The claimed method was known in the art at the time of filing as indicated by Lemischka in view of 
(4) Claim 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemischka (US 2015/0004145 effective filing date:1/30/2012; of record in IDS 9/7/2018) as applied to claims 1, 3, and 6 above, and further in view of Rana (US2013/0064799 effective filing date:6/1/2011).
Regarding claim 5, Lemischka teaches the claim as discussed above.  Lemischka does not teach that the method further comprises treating the cell of the first type with a cytoskeletal inhibitor.  However, Rana teaches in reprogramming methods include a cytoskeleton disruptor because it promotes the mesenchymal-to-epithelial-transition step in reprogramming ([0164]).  
Thus, it would have been obvious to an artisan of ordinary skill at the time the invention was make to include treating the cells (such as fibroblast) with a cytoskeleton disruptor, as taught by Rana, in the reprogramming method of Lemischka to predictably arrive at the limitations of claim 5. One would have a reasonable expectation of success because Rana successfully uses a cytoskeleton disruptor in their reprogramming methods.  Further, one would be motivated to add a cytoskeleton disruptor, such as taught in Rana, to the reprogramming method of Lemischka because Rana teaches that it promotes the mesenchymal-to-epithelial-transition, which is needed to reprogram differentiated cells to a less differentiated state, such as in HSC.  Thus, Lemischka in view of Rana render claim 5 obvious.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, E, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Lemischka in view of Rana. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1-3 and 6-9 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rossi (US 2016/0032317 A1 effective filing date:3/14/2013; of record).
Regarding claim 1, Rossi discloses [0503] Also provided herein, in some aspects, are methods for preparing an induced hematopoietic stem cell (iHSC) from a somatic cell comprising: [0504] a. repeatedly transfecting a somatic cell with one or more modified mRNA sequences encoding at least one, two, three, four, five, six, seve, eight, or more HSC inducing factors selected from: CDKN1C, DNMT3B, EGR1, ETV6, EVI1, GATA2, GFI1B, GLIS2, HLF, HMGA2, HOXA5, HOXA9, HOXB3, HOXB4, HOXB5, IGF2BP2, IKZF2, KLF12, KLF4, KLF9, LMO2, MEIS1, MSI2, MYCN, NAP1L3, NDN, NFIX, NKX2-3, NR3C2, PBX1, PRDM16, PRDM5, RARB, RBBP6, RBPMS, RUNX1, RUNX1T1, SMAD6, TAL1, TCF15, VDR, ZFP37, ZFP467, ZFP521, ZFP532, and ZFP612, wherein each cytosine of each of the modified mRNA sequences is a modified cytosine, each uracil of each of the modified mRNA sequences is a modified uracil, or a combination thereof [0505] b. culturing the transfected somatic cell in a cell media that supports growth of hematopoietic stem cells, thereby preparing an iHSC.  Therefore, Rossi expressly discloses the limitations of claim 1.

Regarding claim 3, Rossi discloses expression of CD34+ and Sca-1 in cells transfected with multiple transcription factors including HOXB4 ([0304]; [0355]).  Thus, Rossi expressly discloses the limitations of claim 3.
Regarding claim 6, Rossi discloses Essentially any primary somatic cell type can be used for producing iHSCs or reprogramming somatic cells to iHSCs according to the presently described compositions, methods, and kits. Such primary somatic cell types also include other stem cell types, including pluripotent stem cells, such as induced pluripotent stem cells (iPS cells); other multipotent stem cells; oligopotent stem cells; and (5) unipotent stem cells. Some non-limiting examples of primary somatic cells useful in the various aspects and embodiments of the methods described herein include, but are not limited to, fibroblast, epithelial, endothelial, neuronal, adipose, cardiac, skeletal muscle, hematopoietic or immune cells, hepatic, splenic, lung, circulating blood cells, gastrointestinal, renal, bone marrow, and pancreatic cells, as well as stem cells from which those cells are derived. The cell can be a primary cell isolated from any somatic tissue including, but not limited to, spleen, bone marrow, blood, brain, liver, lung, gut, stomach, intestine, fat, muscle, uterus, skin, spleen, endocrine organ, bone, etc. The term "somatic cell" further encompasses, in some embodiments, primary cells grown in culture, provided that the somatic cells are not immortalized. Where the cell is maintained under in vitro conditions, conventional tissue culture conditions and 
Regarding claim 7, Rossi expressly discloses HOXB4 as claimed and discussed above.
Regarding claim 8, Rossi expressly discloses sequences for HOXB4 and GATA2 as discussed above.
Regarding claim 9, Rossi discloses introducing mRNAs encoding HOXB4 and GATA2 among other.  As such, Rossi discloses the limitations of claim 9.
In conclusion, the prior art of Rossi anticipates the claims because Rossi expressly discloses all of the limitations the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

(5) Claims 4 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Rossi (US 2016/0032317 A1 effective filing date:3/14/2013; of record) as applied to claims 1-3 and 6-9 above, and further in view of Estrov (US 2011/0206644 pub date:8/25/2011).  

As such, it would have been obvious at the time the invention was made to combine contacting the cells comprising the introduced HSC reprogramming polypeptides, as taught by Rossi, with a chromatin remodel agent, taught by Estrov, to predictably arrive at embodiments of the claims that combine introduction of specific HSC reprogramming factor into a first cell type with the treatment of the first cell type with a chromatin remodeling agent.  An artisan of ordinary skill in the art would have a reasonable expectation of success because the method of both Rossi and Estrov independently arrive at a transformed cell that has an HSC phenotype.  As such, an artisan would minimally expect that the combination of the two methods would have at least the same outcome.  Further, an artisan would be motivated to try the combination of the two methods because both predictably results in HSC and many examples in the prior art that demonstrate a synergistic effect when combining two induction method exist.  Thus, Rossi in view of Estrov renders claims 4 and 10 obvious.
Regarding claim 11, Rossi teaches the claimed sequences as discussed above.  As such, Rossi in view of Estrov renders claim 11 obvious for reasons discussed above.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, E, F, and G, are applicable. The claimed method was known in the art at the time of filing as indicated by Rossi in view of Estrov. 
(6) Claim 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rossi (US 2016/0032317 A1 effective filing date:3/14/2013; of record) as applied to claims 1-3 and 6-9 above, and further in view of Rana (US2013/0064799 effective filing date:6/1/2011).
Regarding claim 5, Rossi teaches the claim as discussed above.  Rossi does not teach that the method further comprises treating the cell of the first type with a cytoskeletal inhibitor.  However, Rana teaches in reprogramming methods that include a cytoskeleton disruptor because it promotes the mesenchymal-to-epithelial-transition step in reprogramming ([0164]).  
Thus, it would have been obvious to an artisan of ordinary skill at the time the invention was make to include treating the cells (such as fibroblast) with a cytoskeleton disruption, as taught by Rana, in the reprogramming method of Rossi to predictably arrive at the limitations of claim 5. One would have a reasonable expectation of success because Rana successfully uses a cytoskeleton disruptor in their reprogramming methods.  Further, one would be motivated to add a cytoskeleton disruptor, such as taught in Rana, to the reprogramming method of Lemischka because Rana teaches that it promoters the mesenchymal-to-epithelial-transition, which is needed to reprogram differentiated cells to a less differentiated state, such as in HSC.  Thus, Rossi in view of Rana render claim 5 obvious.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, E, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Rossi in view of Rana. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “wherein the cell of a first type is selected from the group consisting of: germ cells, embryonic stem cells, and derivatives therefrom…”  The base claim has been amended to specify “the cell of the first type is a somatic cell that is multipotent, unipotent, or terminally differentiated”.  As such, the amendment to the base claim would exclude germ cells, embryonic stem cells, and some derivatives therefrom as species.  Since claim 6 still recites these as species and the base claims excludes them, the metes and bound of claim 6 are not apparent because it is not apparent if pluripotent stem cell species are intended to be included in the claim or not.  For purposes of interpretation, Examiner is interpreting the claim as excluding pluripotent stem cell species because of the base claim amendment and considering some of the non-pluripotent stem cell species recited in claim 6.  If this is Applicant’s 
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632